DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-34 are pending.
Applicant’s election without traverse of group I, claims 14-18, 21-23 in the reply filed on 10/14/2021 is acknowledged.
Claims 19-20, 24-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2021.
Claims 14-18, 21-23 are under consideration.
Priority
This application claims the benefit of and priority to U.S. patent application 15/267,082, filed on September 15, 2016 and issued as U.S. patent 10, 429,378 on October 01, 2019, which claims priority to U.S. Provisional Patent Application No. 62/218,719, filed on Sep. 15, 2015, and U.S. Provisional Patent Application No. 62/294,646, filed on February 12, 2016. Therefore, instant application is accorded priority to September 15, 2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, recites the limitation “the same mammalian preadipocytes” in line 2. However, claim 18 and 14 from which claim 22 depends, do not recite the phrase “the same mammalian preadipocytes”. Therefore, there is insufficient antecedent basis for this limitation. It is unclear which mammalian cells is intended to further limit. 
Based on the BRI analysis the specification does not define a narrow scope of mammalian cells that is intended to limit the preceding broader scope language encompassed by the broad phrase of “a transdifferentiated preadipocyte”. 
Based on this BRI analysis there is no indication of a special definition in the specification that exemplification of “the same mammalian preadipocytes” in the claim is intended to be limiting.  See MPEP 2111.01 (IV) [R-10.2019].
Accordingly, the metes and bounds of the claim containing that language are unclear. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Base claim 14 is directed to a population of cells comprising: a transdifferentiated preadipocyte having ectopic expression of Oct4, wherein the transdifferentiated preadipocyte produces glucagon. Dependent claim 15 the population of cells of claim 14, wherein the transdifferentiated preadipocyte has increased expression of a pancreatic alpha cell specific gene as compared to an unmodified preadipocyte, wherein the pancreatic alpha cell specific gene is selected from the group consisting of: GCG, CNTN1, PCSK1, PDK4, RGS4, IRX2, LPPR4, LOXL2, KCTD12, KL and any combination thereof. Claim 16 further limit the base claim, wherein the transdifferentiated preadipocyte has increased expression of a pancreatic cell specific gene as compared to an unmodified preadipocyte, wherein the pancreatic cell specific gene is selected from the group consisting of: RBPJ, Sox9, NeuroD, ISL1, RGS2, IL8, KCTD12, AKAP7, PCSK1, LOXL4, CPE, OAS1, PLTP, RNF128, BEX1, CEBPD, HIST2H2BE, HDAC9, KCNJ2, and any combination thereof.
In analyzing whether the written description requirement is met for the genus claim, it is determined whether a representative number of species have been sufficiently described by 
The claim embraces a genus of a population of preadipocytes from all species of preadipocytes with a genus of all means of ectopic expression of Oct4 to be transdifferentiated/converted into functional glucagon producing cells. The claim embraces ectopic expression of Oct4 gene in all species of preadipocyte as the starting material to be reprogrammed into transdifferentiated glucagon producing cells.
The specification in example 1, paragraph [0183] teaches only human preadipocytes virally transduced with Oct4 gene alone can be induced transdifferentiated/conversion into glucagon expressing pancreatic alpha cells. The specification in paragraph [0190] teaches trans differentiation of pancreatic alpha cells by Oct4/Klf4 or Oct4 alone. As a part of an endocrine organ, pancreatic alpha and beta cells play vital roles maintaining blood glucose homeostasis by secreting glucagon and insulin, respectively. Three of pancreatic lineage specific trans differentiation factors (Pdx1, Ngn3, Mafa) have been identified that efficiently convert adult hepatocytes and pancreatic exocrine cells into insulin secreting pancreatic beta cells [[0190]. However, pancreatic alpha cell specific trans differentiation has not been reported. Global gene expression analysis indicated that 27 pancreatic islet specific genes were enriched in Oct4 plus Klf4 (OK) cells including pancreatic progenitor markers (RBPJ, Sox9, NeuroD and ISL1) (FIG. 9). The enriched genes are functionally associated with G protein related cell signaling and which are responsible for glucose sensing (RGS2, IL8, KCTD12, AKAP7), transcription regulation (ISL1, BEX1, CEBPD, HIST2H2BE, NEUROD, SOX9, RBPJ) and enzymes for pancreatic hormone processing (PCSK1, LOXL4, CPE, OAS1, PLTP, RNF 128). Among the four pancreatic hormones that secret from distinct cells in the pancreatic islets, upregulation of glucagon (GCG) gene (FIG. 9) was observed, but not insulin, somatostatin, or pancreatic polypeptide (data not shown). Without being bound by theory, these results suggest that human preadipocytes can be directly converted to pancreatic alpha cells by Oct4 and Klf4 overexpression.
The specification in paragraph [0192] teaches human preadipocytes were transfected with Oct4 only using a lentiviral vector and repeated the experiment using the same conditions used previously. The general outline is shown in FIGS. 12 and 13A-13D Similar to the previous two factor overexpression, colony formation was observed at 5 days after culturing on feeder cell layer. The cells had virtually identical morphology as the two factor (Oct4, Klf4) induced OK cells (FIGS. 12 and 13A-13D). Next, the pancreatic cell specific gene and protein expression from established colonies (Oct4#1, Oct4#5) and mixed colonies (Oct4) was analyzed. As shown in FIGS. 14A-14N, the expression of pancreatic cell markers from Oct4 single factor overexpressed cells was upregulated at levels similar to two factor (Oct4, Klf4) induced OK cells, except for LOXL2, RGS4 and PCSK1. Glucagon and NeuroD protein expression was confirmed by immunohistochemistry (FIGS. 15A-15D). Without being bound by theory, these results suggest that ectopic expression of Oct4 alone is sufficient to induce trans differentiation of human preadipocytes into glucagon expressing pancreatic alpha cells. These results are consistent with previous findings that Oct4 and Nanog play roles in maintaining pluripotency while Klf4 and cMyc regulate cellular division [27]. The specification in paragraph [0191] teaches pancreatic cell specific gene expression has been confirmed with real-time RTPCR using SYBR green conjugated gene specific primers that show distinct expression patterns across three types of pancreatic cells (alpha, beta and exocrine cells). As shown in FIGS. 10A-10O, the expression of pancreatic alpha cell markers (GCG, CNTN1, PCSK1, PDK4, RGS4, IRX2, LPPR4, LOXL2, KCTD12, KL) and beta cell markers (ISL1, HDAC9, KCNJ2) were been upregulated dramatically in OK cells while the preadipocyte marker gene (CD36, FABP4) expression decreased (FIGS. 10A-10D). The expression of pancreatic exocrine cell specific markers (AMY1C, AMT1B, AMY1A) were highly expressed in all samples (data not shown). In order to assess glucagon and NeuroD protein expression (a To evaluate the secretion of glucagon from the transdifferentiated pancreatic alpha cells (OK cells, Oct4 alone) using an ELISA from the cell culture supernatants. Although the expression of glucagon from the cell extracts was detected, glucagon secretion was barely detectable. Without being bound by theory, this suggests that pancreatic alpha cells are missing a component for the glucagon processing and secretion while the cells highly expresses pancreatic exocrine cell markers such as AMY1C, AMT1B, AMY1A. The specification teaches the Oct4 induced pancreatic alpha cells was expanded for more than 10 passages without any loss of cellular proliferation properties or pancreatic marker gene expression (data not shown). Glucagon producing pancreatic alpha cells comprise 0.2-0.5% of pancreatic islets and show great plasticity to become insulin secreting beta cells after severe beta cell loss in mouse model [0193]. These findings regarding the plasticity of adipose stem cells and trans differentiation into pancreatic endocrine cells and the development of a simple and efficient method to produce pancreatic alpha cells will provide a model to advance therapeutic strategies for metabolic disease.
The genus of all species of preadipocyte with all means of expression of ectopic Oct4 gene to be transdifferentiated into a population of functional transdifferentiated cells producing glucagon as embraced by the claims has not been disclosed other than human preadipocytes virally transfected with Oct4 transdifferentiated into pancreatic alpha cells expressing pancreatic markers GCG, CNTN1, PCSK1, PDK4, RGS4, IRX2, LPPR4, LOXL2, KCTD12, KL and produce glucagon.
 Based upon the prior art there is expected to be variation among the species of the starting preadipocytes expressing ectopic Oct4 by any means to transdifferentiate into functional transfected with Oct4 using a lentiviral vector transdifferentiate into pancreatic alpha cell expressing pancreatic alpha surface markers and producing glucagon. 
However, the specification fails to describe all species of preadipocytes other than human and all means of ectopic expression of Oct4 gene other than viral transduction to be transdifferentiated into functionally glucagon due to the epigenetic silencing of exogenous Oct4 gene as taught in the art. Nobusue and Kano (Journal of Cellular Biochemistry, 109:542–552 (2010) note that the development of established preadipocyte cell lines, such as mouse 3T3-L1 and 3T3-F442A, and porcine preadipocytes greatly facilitated the study of molecular mechanisms of adipocyte differentiation under defined conditions. Most of these cell lines are derived from mouse embryos, and preadipocyte cell lines of other species have not yet been maintained in culture long enough to study differentiation under a variety of conditions (abstract). Efe (Nature Cell Biology, 13(3): 1-10, 2011) teaches that the reprogramming factors (especially Oct4) mostly function to ‘erase’ cell identity by epigenetic mechanisms, and do not directly activate lineage-specific genes (p 219, 1st column last paragraph). Zhang (Pharmaceutics, 7: 199-212, 2015) notes that empirical studies have clearly demonstrated that the type of promoter, the bacterial backbone  and other epigenetic modifications except DNA methylation and histone deacetylation, such as histone methylation, at least partly explain the silencing of transgene expression from plasmid DNA (p 208 last paragraph).  Hirai, (Mol Cell Endocrinol 232(1-2): 1-6, 2005) notes that "Activin A inhibits differentiation of mouse 3T3-L1 preadipocyte” (title).  Activin A inhibited adipogenesis and the inhibitory effect was mediated by the reduction of PPARgamma and C/EBPalpha mRNA levels (p 6 1st column last paragraph). Mehansho (US20180042287) notes that Wnt signaling maintains preadipocytes in an undifferentiated state through inhibition of the adipogenic transcription factors CCAAT/enhancer binding protein a (C/EBPalpha), SREBP-1c and peroxisome proliferator-activated receptor 
There is no evidence on the record of a relationship between the structures of all different species of preadipocytes by all different means of ectopic expression of Oct4 gene that would show their trans differentiation into glucagon producing cells embraced by genus of preadipocytes and by the genus of Oct4 ectopic gene expression.
 The art indicated that there is variation between use of mouse preadipocytes and Oct4 gene expression due to activn A inhibit their differentiation and Wnt signaling maintains preadipocytes in an undifferentiated state.
The specification fails to provide any guidance with respect to use of all species of preadipocytes and all means of ectopic expression of Oct4 would work in genus of preadipocytes. The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaffv. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998). In the instant case, representative number of all species of preadipocytes and all means of Oct4 expression to transdifferentiate them into glucagon producing cells, other than the specifically described in example 1 for human preadipocytes virally transfected with Oct4 encompassed within the genus of preadipocytes and means of Oct4 ectopic expression lack a written description.
One cannot describe what one has not conceived. Claims directed to transdifferentiated preadipocytes were found to be unpatentable due to lack of written description written description of the invention as providing adequate support for the entire scope of the claimed invention. The specification provided only human preadipocyte with viral expression of Oct4.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632